DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This is a first action on the merits following applicant’s response to a restriction/election requirement mailed on 09 June 2021.  A preliminary amendment was filed on 24 April 2019 canceling claims 1-15 and adding new claims 16-30.  Claims 16-30 are pending.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 24 April 2019 and 14 July 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner. 

Election/Restrictions
Applicant’s election with traverse of Group I, Claims 16-23 and 25-29 in the reply filed on 06 August 2021 is acknowledged.  The traversal is on the ground(s) that the groups share the common special technical feature of the adhesive composition recited in claim 16.  The traversal was not found persuasive because the adhesive composition of claim 16 is not a special technical feature as it does not make a contribution over the prior art in view of Goubard ‘848 (U.S. Pub. 2015/0030848) as evidenced by the DERTOPHENE T technical data sheet as described below.  The requirement is still deemed proper and is therefore made FINAL.
Claims 24 and 30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction requirement in the reply filed on 06 August 2021.

Specification
The abstract of the disclosure is objected to because it includes the implied phrase “The present invention relates to…”.  Correction is recommended.  See MPEP § 608.01(b), guideline (C).




Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 21, 22, and 25-28 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 21, the reference to “wherein m is non-zero” lacks sufficient antecedent basis as no such variable “m” is referred to in claim 16 upon which this claim depends.  The Examiner suggests amending the claim to depend on claim 18 or 19 which provides proper antecedent basis for this term.  See MPEP § 2173.05(e).
Regarding claim 22, the reference to “(f = 2)” lacks sufficient antecedent basis as no such variable “f” is referred to in claim 16 upon which this claim depends.  The Examiner suggests amending the claim to depend on claims 17, 18 or 19 which provides proper antecedent basis for this term.  See MPEP § 2173.05(e).  Alternately, the phrase “(f = 2)” can be deleted without changing the claim dependency.
Regarding claim 25, the reference to “corresponding to one of formulae (I) or (II) or mixture thereof” lacks sufficient antecedent basis as no such formulae are referred to in claim 16 upon which this claim depends.  The Examiner suggests amending the claim to depend on claim 19 which provides proper antecedent basis for this term.  See MPEP § 2173.05(e).
Claims 26, 27, and 28 depend on or refer to one or more of the above claims and thus incorporate the above-described indefinite subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 16, 19-23, and 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Goubard ‘848 (U.S. Pub. 2015/0030848) as evidenced by the DERTOPHENE T technical data sheet.
Regarding claim 16, Goubard ‘848 discloses self-adhesive articles formed with an adhesive layer made of an adhesive composition comprising at least one silyl-containing polymer, a compatible tackifying resin, and at least one catalyst to make a self-adhesive article, see abstract and p. 1, [0014-0017].  A curable silyl-containing polymer is a polyurethane having the structure of formula (II) shown at p. 3, [0064] and reproduced below:

    PNG
    media_image1.png
    76
    766
    media_image1.png
    Greyscale
	This polymer comprises a polyether and polyurethane main chain and has two hydrolyzable silylated end groups attached to the main chain by a urethane function as shown in formula (II) above.  The value of “m” is chosen such that the number-average molecular weight of the polymer is between 600 and 60,000, see p. 3, [0070].  This meets the requirements of component (A) as claimed, and the molecular weight overlaps the Mn requirement.  Goubard ‘848 does not require a monosilylated polymer to be present in the composition, meeting requirement (D).
Goubard ‘848 teaches including a tackifying resin, see details beginning at p. 6-7, [0168].  A suitable example commercial tackifier resin is DERTOPHENE T available 
 Goubard ‘848 also teaches crosslinking (also called curing, see p. 9, [0021]) using a curing catalyst, see p. 8, [0202].  This reads on component (C).	The molecular weight of polymer (II) of Goubard ‘848 overlaps the claimed molecular weight Mn of at least 20,000 g/mol.  As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Regarding claim 18, formula (II) of Goubard ‘848 reads on claimed formula (II) in which R1 has the same meaning as claimed (see p. 3, [0065]), R2 is a linear or branched alkylene with 1 to 4 carbon atoms and thus [OR2] of Goubard ‘848 corresponds to [OR’2] in the claim (see p. 3, [0066]), R3 is a linear alkylene divalent radical comprising from 1 to 3 carbon atoms (see p. 3, [0067]), Si(R4)p(OR5)3-p has the same meaning as claimed except p may be equal to 0, 1, or 2 instead of only 0 or 1 (see p. 3, [0068] and [0071]), n is an integer such that the number average molecular 2]n is between 300 and 30,000 Daltons (see p. 3, [0069]), m is an integer such that the number average molecular weight of the polymer of Formula (II) of Goubard ‘848 is between 600 and 60,000 Daltons (see p. 3, [0070]), group B is one of the [OR2] groups, and f is 2.
Regarding claim 19, Goubard ‘848 teaches using at last one silyl-containing polymer, see p. 2, [0055], and thus a mixture of silyl-containing polymers may be used.  Formula (II) of Goubard ‘848 reads on Formula (II) as claimed as described above in regards to claim 18.  
Regarding claim 20, Goubard ‘848 teaches that p may be 0 or 1, see p. 3, [0071].
Regarding claim 21, Goubard ‘848 teaches that m is an integer such that the number average molecular weight of the polymer of Formula (II) of Goubard ‘848 is between 600 and 60,000 Daltons (see p. 3, [0070]).  Note: the Examiner has considered this claim to depend on claim 18 or 19.
Regarding claim 22, Formula (II) of Goubard ‘848 is disilylated as shown above, that is f = 2.
Regarding claim 23, Goubard ‘848 teaches that the number-average molecular weight of the silyl-containing polymer is between 600 and 60,000, see p. 3, [0070].  This overlaps the claimed range.  Goubard ‘848 also teaches that the molecular weight of the polymer shown in Formula (III) is from 20,000 to 40,000 (see p. 3, [0076]).  The polymer of Formula (III) is also a disilylated polyurethane/polyether polymer and shown at p. 3, [0072].
Regarding claims 25 and 28, Goubard ‘848 teaches using from 20-85 wt. %, preferably from 30-75 wt. % of the at least one silyl-containing polymer, from 15-80 wt. % and preferably from 25-70 wt. % of at least one tackifying resin, and from 0.01 to 4 wt. % and preferably from 0.1 to 3 wt. % of at least one catalyst, see p. 2, [0054-0057].  These read on components (A), (B), and (C) respectfully. Suitable tackifier resins are selected from resins described at p. 7, [0179-0183] which are within the scope of component (B), for example resins obtained by hydrogenation, polymerization, or copolymerization of mixtures of unsaturated aliphatic hydrocarbons having 5, 9, or 10 carbon atoms derived from petroleum fractions described at p. 7, [0181] reads on resin type (B)(i) as claimed.  Furthermore, DERTOPHENE T is described as a suitable type (i) resin, meaning a phenol modified terpene resin, see p. 7, [0170] and p. 8, [0196].  This resin has a hydroxyl number of from 20-50 which is within the claimed range of less than 50, see technical data sheet.
Regarding claim 26, the resins described at p. 7, [0181] of Goubard ‘848 are within the scope of type (i) tackifying resins.
Regarding claim 27, Goubard ‘848 also teaches at p. 7, [0180] using resins obtained by polymerization of [alpha]-methyl-styrene which reads on type (ii) tackifying resins as claimed.  Goubard ‘848 teaches using at least one tackifying resin, see p. 2, [0056], which is considered inclusive of teaching a type (i) and type (ii) tackifying resin in combination.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Goubard ‘848 (U.S. Pub. 2015/0030848) in view of Ueda (U.S. Pub. 2007/0123662) as evidenced by the DERTOPHENE T technical data sheet.
Regarding claim 17, Goubard ‘848 is relied upon as described above.  Goubard ‘848 teaches suitable silyl-containing polymers are silyl-containing polyethers, see p. 1, [0021].  The polymer should also have a molecular weight preferably in the range of 500 to 60,000, see p. 3, [0059].  However, Goubard ‘848 does not specify a polysilylated polymer with the structure of formula (I) as shown in the claim.
Ueda discloses a pressure-sensitive adhesive composition which comprises silylated polymers, see p. 1, [0001].  Production examples 3 and 4 disclose suitable polymers A-1 and A-2, see p. 5.  These are based on polyoxypropylene glycol (a polyether) with a number average molecular weight of 31,000 in the case of A-1 or 26,000 in the case of A-2, having terminal hydroxyl groups which are then provided with an unsaturated group to all termini, and the unsaturated groups are silylated to provide a silyl-group terminated polymer.  As the main chain is polyether, an ether function connecting group is present.
Polymer (A-1) of Ueda reads on formula (I) as claimed in which B is a divalent radical having 3 carbon atoms, OR’2 is based on oxypropylene and thus R’2 is a linear alkylene radical having 3 carbon atoms, R3 is propylene and thus a linear alkylene radical having 3 carbon atoms, the methyldimethoxysilyl terminal groups mean that R4 and R5 are methyl groups comprising 1 carbon atom each, p = 1 (methyldimethoxysilyl) and thus 3-p = 2 (methyldimethoxysilyl), f is 2 as multiple terminal groups are present, and the number average molecular weight is 31,000 which is within the range recited in 
Using polymer (A-1) of Ueda as the silyl-terminated polyether polymer in the composition of Goubard ‘848 results in the claimed self-adhesive article.
Goubard ‘848 and Ueda are analogous because they are similar in composition, structure and function, namely in that both references describe dialkoxylated silyl functionalized polyether polymers combined with tackifying resins and crosslinking catalysts and are used as adhesive compositions formed on support layers.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a known silyl-terminated polyether adhesive polymer such as polymer A-1 of Ueda as the silyl-terminated polyether adhesive polymer of Goubard ‘848 to arrive at the claimed invention.  One of ordinary skill in the art would have been motivated to do so because Ueda teaches a suitable adhesive polymer used in a similar service, thus there is reasonable expectation of success.

Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Goubard ‘848 (U.S. Pub. 2015/0030848) in view of Goubard ‘045 (U.S. Pub. 2015/0184045) as evidenced by the DERTOPHENE T technical data sheet.
Regarding claim 29, Goubard ‘848 is relied upon as described above.  Goubard ‘848 also teaches forming the adhesive onto a substrate chosen from polyester, polyurethane, polyester block amide, or porous polyethylene materials, see p. 9, [0214].  Goubard ‘848 also discloses coating the adhesive composition onto a carrying surface 
Goubard ‘045 describes a self-adhesive article comprising a support layer of foam and an adhesive layer obtained by cross-linking an adhesive composition, see abstract and p. 1, [0001].  The adhesive composition similarly includes 20-85 wt. % of a polymer, 15-80 wt. % of a tackifier resin, and 0.01-3 wt. % of a cross-linking catalyst.  See p. 3, [0051-0054].  The polymer includes dialkoxylated silyl functionalized polyurethane or polyurethane/polyether as described at p. 2, [0022-0031].  The support layer has an elongation at break in the range of 50% to 1200%, see p. 2, [0021].  This elongation at break overlaps the claimed range of strictly less than 100%.  Suitable support layer materials are described at p. 7, [0130-0140] and include polyethylene, polyurethane, polyesters, and mixtures thereof.
As set forth in MPEP § 2144.05, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art", a prima facie case of obviousness exists.  See In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Goubard ‘848 and Goubard ‘045 are analogous because they are similar in composition, structure and function, namely in that both references describe dialkoxylated silyl functionalized polyurethane or polyurethane/polyether polymers combined with tackifying resins and crosslinking catalysts in the same proportions and are used as adhesive compositions formed on support layers.  Both references disclose using the same support layer materials of polyester, polyurethane, and polyethylene.



Conclusion
	All claims are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott R. Walshon whose telephone number is (571) 270-5592.  The examiner can normally be reached on Monday through Friday from 9:00am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano, can be reached at (571) 272-1515.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/Scott R. Walshon/           Primary Examiner, Art Unit 1759